Opinion of the Court, the Hon. Carroll C. Boggs, Judge. If it be conceded that it was the duty of the appellee, though employed as a mine blacksmith, to assist in raising the smoke-stack, it would only follow that he assumed the risks and hazards ordinarily attendant upon such an undertaking. It devolved upon the appellant company to prepare the appliances and machinery to be used in hoisting the stack with such reasonable care and skill that the appellee would not be exposed to perils beyond such as pertained to the work. Extra risks, resulting from a failure of the master to discharge this duty, do not come within the danger assumed by a servant. U. S. Rolling Stock Co. v. Wilder, 116 Ill. 110; Chicago and Forth Western R. R. Co. v. Jackson, 55 Ill. 492. In the instance at bar, the appliances were contrived and constructed for temporary use without the assistance or knowledge of the appellee. They were not in his care or control, nor had he ever operated them or had an opportunity to inspect them, and therefore he is not chargeable with notice of their defects either in plan or construction. The mode of doing the work, the arrangement of ropes, pulleys and pole, was devised and constructed by servants of the appellant ’who were superior in authority to the appellee, and with whom he in no wise co-operated in the work, nor ivas he consulted about it.- Under such circumstances the fact that the arrangements were made and machinery constructed and provided by other servants of the company, would not relieve the common master from liability arising from a defect in the machinery or from a lack of ordinary care and skill in the preparation of the contrivances to do the work. The relation of fellow-servants did not exist between them and the appellee. Chicago and North Western R. R. v. Jackson, supra. When such other servants of the appellant deemed the machinery and appliances completed, the appellee ivas summoned to come and lay hold upon the ropes and take part in the hoisting of the stack, without opportunity to see or know whether the appliances were properly constructed or in fit- and safe condition for the work. He had, therefore, the right to assume that the arrangement of ropes and pulleys and the manner of their attachment to the stack had been so skillfully and carefully planned and executed that those assisting in operating them would not be unreasonably exposed to danger other than such as was inseparable from the character of the work about to be done. He was warranted in supposing that such care had been taken and such skill and intelligence employed in preparing for the work that he would not be exposed to additional danger from the slightest indiscretion of another workman or from a slight disarrangement of the appliances. Toledo, Wabash and W. R. R. Co. v. Fredericks 71, Ill. 294. Whether the appliances provided were reasonably safe, efficient, and properly constructed and connected, was a question of fact for the determination of the jury. The special finding of the jury was against the appellant on this point. We think there is no substantial objection to the instructions given the jury, and it only Remains to be seen if there is sufficient evidence to support the conclusion reached by the jury. We think the evidence clearly shows how and why the stack fell. It was a round, smooth iron stack, weighing nearly two tons. A rope, in which a loop was formed, passed twice around it at a point nearer the upper than tlie lower end. Into this loop was thrust an open hook, attached to a block and tackle, through the pulleys of which passed a-rope that extended to the block and tackle at the top of the guy pole and from thence to the snatch block at the bottom of the pole, and thence into the -hands of those who were to raise the stack by pulling horizontally upon the rope. . Another rope was tied around the lower part of the stack, to be used in steadying and pulling it to its place upon the top of the roof. At the proper time the workmen holding the rope which passed horizontally from the snatch block applied their strength to it, lifted the stack from the ground and drew it up into the air—its upper end pointing directly to the top of tlie pole, and its weight held and sustained by the loop of the rope which had been placed in the hook of the block and tackle. The great weight of the stack held the rope tense and taut in a straight line from the top of the pole to the point of the connection of the hook and the loop. While it was thus suspended in the air about fifteen feet above the ground, the stack, owing to its smooth surface, slipped and dropped for a distance of near one foot through tlie rope that encircled it, thus suddenly relieving the tension of the pulling rope, which at once slackened, dropped the hook ont of the loop, and tlie stack, left without support, fell to the ground. A sudden slacking of the rope from any other cause would have produced the same result. Had the stack struck and its weight rested upon the roof, the same result would most probably have followed. Any sudden jerking of tlie pulling rope, with the consequent reaction, might have dropped the hook from the loop. We may safely venture the assertion that all who were engaged in the operations of that day would decline to assist in raising another stack with the same arrangements of hooks and loops. Experience has shown its hazards, and in the view of the jury, ordinary prudence and foresight, and the consideration of universally known natural laws, would have made them apparent in advance to any one qualified and competent to adopt a plan, and construct and arrange appliances for such dangerous operations. That an unwieldy iron stack of such great weight, drawn from the ground and suspended in the air above a number of workmen, held only by a loop in a rope thrown over the curve of an iron hook, would endanger the lives of those below, needs but to be stated to be admitted. Safety, it seems, could have been assured from this danger by knotting or tying the loop or rope to the hook, and we can not say that the jury was wrong in holding that a failure to secure it in the hook in some way was not the exercise of reasonable care and skill upon the part of those preparing the appliances for the work. The question "was one of fact for the jury, and we do not feel authorized to say from the evidence that the conclusion reached by the jury was manifestlj'" wrong. It is not complained that the damages allowed are excessive. The law of the case was, we think, fairly stated in the instructions. The judgment must be affirmed.